Citation Nr: 0721775	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which assigned an increased 
rating of 70 percent to the veteran's service-connected 
bilateral hearing loss, effective April 25, 2005 (the date 
that VA received the veteran's claims), denied an increased 
rating in excess of 10 percent for tinnitus, and also denied 
the veteran's claims for service connection for post-
traumatic stress disorder (PTSD) and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
("TDIU claim").  In January 2006, the veteran disagreed 
with this decision with respect to the denial of his claim 
for service connection for PTSD and his TDIU claim.  The 
veteran perfected a timely appeal on his claim for service 
connection for PTSD and his TDIU claim in July 2006 and 
requested a Travel Board hearing, which was held before the 
undersigned Veterans Law Judge in May 2007.   At the hearing, 
he clarified that the issues on appeal were those as stated 
on the title page of this decision.  

In June 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  There is no adequately documented in-service stressor to 
support a diagnosis of PTSD.

2.  The veteran does not meet the criteria for a diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request that the claimant provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently has held that any error 
with regard to the four elements of VCAA notice is 
presumptively prejudicial, shifting the burden to VA to show 
that any such claimed error was not prejudicial to the 
adjudication of an appealed claim.  See Sanders v. Nicholson, 
No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, VA has met these duties with regard to the 
claim adjudicated in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran and 
his service representative in April 2005 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸ 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini II, supra.  Here, VA provided VCAA notice to the 
appellant and his service representative in April 2005, prior 
to the original AOJ decision in July 2005.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006.  However, the currently appealed claim was 
subsequently readjudicated in a supplemental statement of the 
case (SSOC) issued in August 2006.  The Federal Circuit has 
held that timing-of-notice errors can be "cured" by 
notification followed by readjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini II, supra, at 122-
24 (2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the August 2006 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

In view of the foregoing, the prejudice raised by the timing 
of the duty to notify the veteran of the Dingess elements is 
rebutted.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The evidence includes the veteran's available service 
medical records and VA medical records, including VA 
examination reports.  Because there also is no adequately 
documented in-service stressor to support a diagnosis of 
PTSD, there is no competent medical diagnosis of PTSD that is 
related to active service.

The RO has made repeated attempts to obtain additional 
service medical and personnel records.  In April 2004, the 
National Personnel Records Center (NPRC) notified VA that the 
veteran's service medical and personnel records had been 
destroyed in a fire that occurred there in 1973.  The Board 
is aware that in such a situation it has a heightened duty to 
assist a claimant in developing his claim.  This duty 
includes the search for alternate medical records, as well as 
an increased obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit- 
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

It appears that the veteran's available service medical 
records were associated with his claims file prior to the 
1973 fire at NPRC.  However, the veteran's service personnel 
records are not in the claims file and were likely destroyed 
in the 1973 fire at NPRC.  The Board concludes that the 
evidence currently of record is adequate to resolve this 
claim.  As will be explained in greater detail below, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD because he did not provide 
sufficient detail regarding his alleged in-service stressors 
so that they could be verified.  Accordingly, there is no 
competent medical opinion relating the veteran's currently 
diagnosed PTSD to active service.  Under these circumstances, 
there is no duty to provide another examination or a medical 
opinion or other development.  38 U.S.C.A. § 5103A(d); Fossie 
v. West, 12 Vet. App. 1 (1998); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard, supra.

Factual Background

As noted above, NPRC notified VA in April 2004 that the 
veteran's service medical and personnel records were fire-
related and not available for review.  Although the veteran's 
service personnel records are not available for review, it 
appears that the veteran's available service medical records 
were associated with his claims file in March 1958, prior to 
the 1973 fire at NPRC.

A review of the veteran's available service medical records 
indicates that, at his pre-induction (or enlistment) physical 
examination in January 1953, clinical evaluation was 
completely normal with the exception of first degree 
bilateral pes planus and a scar on the palm and fourth finger 
of the right hand.  The veteran was psychiatrically normal.  
He also complained of occasional pain in his feet.  The 
veteran was not treated for PTSD during active service.  At 
his separation physical examination in February 1955, 
clinical evaluation was completely normal.  The in-service 
examiner stated that no serious injuries, operations, or 
diseases had existed prior to enlistment.  There was no 
history or evidence of venereal disease or any communicable 
disease.  The veteran's complaints at separation from service 
were "left wrist and left shoulder."

In a December 2003 statement, A.C., Jr., described what the 
veteran had reported to him as his in-service stressor.  The 
veteran had told A.C., Jr., that, while in formation during 
active service at a train yard in Inchon, South Korea, he 
noticed a child about 6 or 7 years old crawling on the 
railroad tracks.  The child had one arm and part of one leg 
missing.  After leaving his place in formation to assist the 
child, the veteran was ordered to return to his post or face 
charges of insubordination.  Since active service, the 
veteran had experienced intrusive nightmares about seeing 
this Korean child.  The veteran contended that this 
experience had left him with "a tremendous feeling of 
guilt" and hostility towards supervisors and persons of 
authority.  

A review of the veteran's post-service VA treatment records 
shows that he received regular outpatient treatment for a 
variety of psychiatric complaints, to include PTSD.  In June 
2002, the veteran complained of recurrent intrusive thoughts 
of his in-service experiences in Korea.  He was "preoccupied 
with fear of going to hell" for not saving a small Korean 
child that he had seen during service.  In July 2002, the 
veteran described "exposure to several atrocities" during 
active service as his alleged in-service stressors.  "He was 
sent to Korea at the close of the war.  On his first day in 
Korea, he saw a small child, about 3 years old, on railroad 
tracks.  She was dirty and wounded.  [The veteran] went to 
get her off of the railroad tracks and to give her food and 
was reprimanded for falling out of rotation.  He believes 
that the child was killed.  [The veteran] also reported 
exposure to other wounded children, burnt and decaying 
bodies, body parts being dug up, a pipeline explosion, the 
sinking of a boat that he was supposed to have been on, and 
an attack (hit in the head until he blacked out) by Koreans 
who were trying to take food that he was guarding."  Mental 
status examination of the veteran showed a sad, depressed, 
angry, and irritable mood with a flat, constricted, and 
anxious affect.  The veteran felt guilty about his behavior 
in Korea and had recurring nightmares, especially about the 
young child whose life he did not save.  He acknowledged 
difficulty sleeping and trusting others.  The veteran's 
Global Assessment of Functioning (GAF) score was 45, 
indicating serious symptoms or serious impairment in social, 
occupational, or school functioning.  The diagnoses included 
PTSD.

On VA outpatient treatment in May 2003, the veteran 
complained of "distant" suicidal thoughts, feeling "numb," 
and flashbacks.  His sleep was better and his appetite was 
variable.  Mental status examination of the veteran showed 
fluent speech, goal-directed thought processes, no active 
suicidal or homicidal ideation or plan, no auditory or visual 
hallucinations, no paranoia, no psychosis, a variable mood, 
good insight, and intact judgment.  The veteran's GAF score 
was 49, indicating serious symptoms.  The diagnoses included 
PTSD.

The RO sent the veteran a PTSD Questionnaire in January 2004.

The veteran was hospitalized for several days at a VA Medical 
Center in March 2004 for an exacerbation of PTSD symptoms and 
suicidality with thoughts of overdosing on pills.  On 
admission, he again described being in the Korean War and 
trying to run to help an injured, cold child and being 
stopped by an officer.  He reported feeling guilty that he 
was unable to help the child (a boy) and felt responsible.  
He tearfully described how his anger, mood lability, 
irritability, guilt, nightmares, and flashbacks of the boy 
caused him to be alone for most of his life.  He lived alone, 
had few contacts, isolated himself, and had cats.  He 
described failed relationships throughout his life, poor 
sleep, and an exaggerated startle response.  The veteran's 
GAF score was 35, indicating some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relationships, judgment, 
thinking, or mood.  The diagnoses included PTSD.

The day after his hospital admission in March 2004, the 
veteran complained of suicidal ideation in the context of 
panic attacks and PTSD.  A long history of PTSD symptoms due 
to in-service experiences in Korea was noted.  The VA 
examiner stated that the veteran's PTSD was "diagnosed late 
when anxiety [symptoms] caused premature retirement."  The 
veteran's symptoms included nightmares several times a week, 
panic attacks 3 times a week, precipitation of anxiety with 
exposure to Asian children, and some suicidal ideation 
including plans to overdose.  The veteran again reported that 
his stressor "was not being able to help the kid [because 
his lieutenant] forbade it."  He reported that he had 
retired because of anxiety.  Mental status examination of the 
veteran showed a euthymic mood that became somber when 
discussing suicidality, no depressed mood, no formal thought 
disorder, no suicidal ideation, and impaired insight.  The 
veteran's GAF score was 20, indicating some danger of hurting 
self or others, occasionally failing to maintain minimal 
personal hygiene, or gross impairment in communication.  The 
diagnoses included PTSD due to military experience.

On VA PTSD examination later in March 2004, 6 days after his 
discharge from a VA Medical Center following psychiatric 
hospitalization, the veteran complained of difficulty 
sleeping.  He reported serving in Korea from November 1953 to 
January 1955 and was not involved in any direct combat.  
"The veteran was unable to recall dates, places, or specific 
names of individuals except for the first incident" 
involving a small child on the railroad tracks at Inchon.  He 
also described an in-service stressor of being on patrol with 
another service member who was hit by a train and killed.  He 
further described seeing fellow service members "digging up 
the bodies of dead Korean prisoners...to send them home.  They 
had been buried for about a year.  I was 100 yards away but I 
could see the bodies falling apart."  The VA examiner noted 
that the veteran was not being treated specifically for PTSD.  
Mental status examination of the veteran showed that his 
self-reported stressors were "considered to be questionable 
since he could not remember dates, times, or names."  The 
veteran denied any auditory, visual, or tactile 
hallucinations and was fully oriented.  He denied any 
obsessive thinking, compulsive behaviors, suicidal or 
homicidal ideation, history of suicidal or assaultive 
behavior, and there was no evidence of impaired capacity to 
care for himself.  He denied any feelings of inadequacy or 
hopelessness.  He slept approximately 9 hours a night without 
medication.  He reported feeling irritable but denied any 
tearfulness, symptoms of mania, symptoms of hyperventilation, 
dizziness, a sense of dread, a fear of dying, trembling, 
palpitations, or problems with his activities of daily 
living.  He was close to his nephew and his cousins and had 
"maybe ten good friends."  He denied belonging to any clubs 
or groups, was friendly with his neighbors, and had no 
problems with authority figures.  The VA examiner stated that 
"there is no verification" as to the veteran's reported in-
service stressors.  The veteran's symptoms were minimally 
consistent with a diagnosis of PTSD.  The veteran's GAF score 
was 50, indicating serious symptoms or any serious impairment 
in social, occupational, or school functioning.  The VA 
examiner concluded that, although the veteran's reported 
stressors had not been verified and although the veteran was 
a poor historian as to dates, places, and names, "it would 
appear more likely than not that his minimal PTSD symptoms 
are related to his war experiences."  The diagnoses included 
chronic mild PTSD.

The veteran continued to receive routine VA outpatient 
treatment for a variety of psychiatric complaints, to include 
PTSD, in 2004-2006.  

The veteran testified at his May 2007 Travel Board hearing 
that he had been assigned to patrol near the South Korean 
border with North Korea during active service and had not 
been provided with live ammunition.  He also described the 
alleged in-service stressor at the Inchon rail yard involving 
a small child.  He testified that he was receiving Social 
Security disability for "my neck [and] my ears."  He also 
testified that he was not in combat while on active service 
in Korea, although he testified that "Korea was considered a 
combat zone."



Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Parenthetically, the Board notes that VA changed the criteria 
set forth in 38 C.F.R. § 3.304(f) pertaining to service 
connection for PTSD.  The amendments became effective March 
7, 2002, and were codified as amended at 38 C.F.R. § 
3.304(f).  The March 2002 amendments pertain to PTSD claims 
resulting from personal assault, and they have not changed 
the applicable criteria in a way which could alter the 
outcome of the veteran's claim.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2006).  Where, however, 
the VA determines that the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay statements, by themselves, will be 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.304(d), (f) (2006); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998).  Such corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

As noted above, the veteran's service personnel records were 
destroyed in a fire at NPRC in 1973 and are not available for 
review.  The veteran has conceded to his VA examiner in March 
2004 and at his Travel Board hearing in March 2007 that he 
was not in combat during active service in Korea.  More 
importantly, the veteran also has not provided any evidence 
to verify his claimed in-service stressors.  As noted above, 
although the RO provided the veteran with a PTSD 
Questionnaire in 2004, this document was never returned to VA 
with any of the dates, times, and places necessary to attempt 
verification of the veteran's claimed in-service stressors.  
The VA examiner in March 2004 stated that "there is no 
verification" as to the veteran's claimed in-service 
stressors.  This VA examiner also concluded in March 2004 
that the veteran's claimed in-service stressors had not been 
verified and the veteran was a poor historian as to dates, 
places, and names.  Given the veteran's lack of combat 
service and verifiable in-service stressors, any discussion 
in his post-service treatment records attempting to link PTSD 
to active service cannot corroborate the claimed stressor(s) 
upon which the diagnosis is based.  See Moreau, supra.

The veteran has maintained that he experienced multiple in-
service stressors, and the Board does not dispute his 
sincerity.  However, since the veteran did not engage in 
combat with the enemy, and since his alleged in-service 
stressors could not be verified, his bare allegations of in-
service stressors are insufficient to support his service 
connection claim for PTSD.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  There is insufficient information in which to verify 
the alleged stressors.  In Fossie v. West, 12 Vet. App. 1, 6-
7 (1998), the Veterans Court held that there is no duty to 
assist where veteran's statements concerning in-service 
stressors were too vague to refer to the U. S. Army and Joint 
Services Records Research Center (JSRRC) [now called U.S. 
Armed Services Center for Research of Unit Records (CRUR)].  
In the absence of a verified in-service stressor and a 
diagnosis of PTSD based on a verified stressor, the veteran 
fails to satisfy critical elements of a service connection 
claim for PTSD and his claim must be denied.  See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 137.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

REMAND

The veteran has asserted that his service-connected 
disabilities preclude him from securing and maintaining 
substantially gainful employment.  A review of the claims 
file shows that the veteran is service-connected for 
bilateral hearing loss, evaluated as 70 percent disabling, 
and for tinnitus, evaluated as 10 percent disabling.  
Unfortunately, the only medical opinion of record concerning 
the impact of the veteran's service-connected disabilities on 
his employability occurred in May 2005.  At that time, the VA 
audiologist stated that an opinion regarding the veteran's 
employability "cannot be determined."  The veteran also 
testified at his May 2007 Travel Board hearing that he was in 
receipt of Social Security disability benefits for his 
hearing loss; to date, however, these records have not been 
obtained and associated with the claims file.

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or the impairment caused by any non-service- connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Veterans Court has held that the central inquiry 
in determining whether a veteran is entitled to TDIU is 
whether service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  The test of individual 
unemployability is whether the veteran, as a result of his 
service-connected disabilities alone, is unable to secure or 
follow any form of substantially gainful occupation which is 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; Hatlestad, 5 Vet. 
App. 524.  The issue is whether the veteran's service-
connected disability or disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  The Veterans Court also has held that the Board 
may not reject a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
service-connected disability or disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration (SSA) and obtain a copy of 
any SSA decision on the veteran's claim 
for disability benefits.  Request from SSA 
copies of all the documents or evidentiary 
material that was used in considering the 
veteran's claim for disability benefits.

2.  Schedule the veteran for a social and 
industrial survey.  The claims file, to 
include a copy of this REMAND, must be 
made available to and reviewed by the 
examiner prior to completion of the 
evaluation, and the social and industrial 
survey must reflect that the claims file 
was reviewed. A detailed work history 
should be elicited, and the social worker 
should comment on the degree of social and 
industrial impairment which the veteran 
experiences as a result of his service-
connected disabilities.  

3.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, readjudicate 
the claim for a TDIU.  If the claim 
remains denied, issue an appropriate 
supplemental statement of the case (SSOC) 
and provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


